Citation Nr: 1210722	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VA Medical Center (VMAC), Albuquerque, New Mexico.  

2.  Entitlement to an increased rating for right eye injury, currently evaluate as 40 percent disabling.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2010 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues presently on appeal.  

In November 2011, the Veteran and a friend testified before the Undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associate with the claim folder.  

The issues of entitlement to service connection for headache, secondary to service-connected right eye injury and service connection for hearing loss being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery, an increased rating for right eye injury, and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VAMC, Albuquerque, New Mexico, was denied in an unappealed rating decision of March 2009.    

2.  Evidence received subsequent to the March 2009 rating decision raises a reasonable possibility of substantiating the claim of compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VAMC, Albuquerque, New Mexico.  


CONCLUSIONS OF LAW

1.  The March 2009 RO decision which denied compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VAMC, Albuquerque, New Mexico, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  Evidence submitted subsequent to the March 2009 denial of compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VAMC, Albuquerque, New Mexico, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the issue for whether new and material evidence has been submitted to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VMAC, Albuquerque, New Mexico, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 


New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VMAC, Albuquerque, New Mexico was denied in a March 2009 rating decision.  Evidence of record did not show additional disability was the result of VA care.  Notice was provided to him in a letter of the same month.  The Veteran did not appeal the March 2009 denial within the applicable one year period.  

A review of the record also fails to show receipt of evidence between March 2009 and March 2010 that would be considered "new and material".  In so finding, the Board recognizes that the Veteran provided evidence in April 2010 that included pertinent VA treatment records dated in September 2009.  Recognition is also given to the fact that VA treatment records are considered to be constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  The September 2009 VA treatment records was not "received" or "submitted" prior to the expiration of the appeal period of the March 2009 rating decision (March 2010).  Application of 3.156(b) is therefore inapplicable.  The March 2009 rating decision remains final.

The Veteran filed to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VMAC, Albuquerque, New Mexico.  A September 2010 rating decision continued to deny the claim.  

The evidence received since the March 2009 final decision includes VA treatment records, VA outpatient treatment records from El Paso Orthopaedic Group and an August 2010 VA examination report.  

The VA outpatient treatment reports and the El Paso Orthopedic Group records show treatment for the Veteran's right knee since his second right knee surgery.  They also show that the Veteran underwent a second knee surgery since his initial right knee replacement.  Notably, a September 2009 treatment report refers to the Veteran's initial knee replacement, which was performed at VA, as a failure.  Such suggests that the Veteran had additional disability as a result of his first right knee replacement by VA.  This evidence is new and material.  

The Veteran's August 2010 VA orthopedic examination report is also new and material.  This report was not previously of record.  It indicates, in pertinent part, that the Veteran's second knee surgery, performed on a fee basis, was done to correct the initial surgical implant.  It was the examiner's opinion that a second knee surgery was performed because of the failure of the first surgery at the VAMC Albuquerque, New Mexico.  This evidence, that was not previously of record, indicates that the first surgery, which was a total knee replacement, was a failure, and that a second knee surgery was necessary because of subsequent instability of the right knee.  The opinion also relates that the initial surgery was for osteoarthritis of the right knee.  That opinion, relates to an unestablished fact, which is that the first knee surgery did result in additional disability as a result of VA care.   

Since the Board finds that the August 2010 VA medical opinion is new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim requires remand for further development.  


ORDER

New and material evidence to reopen the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VMAC, Albuquerque, New Mexico, having been received, the claim, to this extent, is granted.  



REMAND

As concerns the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to residuals of a right knee surgery performed at the VMAC, Albuquerque, New Mexico, that claim was reopened and must be reviewed on a denovo basis.  That claim was reopened because of an opinion that indicated that the Veteran's initial right knee surgery was a failure and a second surgery was necessary because of subsequent instability of the Veteran's right knee.  

Further, although the VA opinion indicated that the Veteran's right knee incurred additional disability as a result of the failure of the initial VA surgery, it is not clear from the record, whether the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  The Veteran has maintained that his initial surgery performed by VA was done improperly and it was the wrong size knee replacement.  There is no medical evidence of record which relates to that statement.  However, of import, is that although there are medical records following his second surgery performed on a fee basis, no medical records are of record by the fee basis examiner prior to the second surgery or indicating why a second surgery was needed to be performed.  Therefore, although it is of record that the initial surgery performed by VA was a failure, and additional disability of instability was noted, the evidence of record does not indicate the proximate cause of the additional disability.  An additional opinion is necessary.  

Additionally, the Veteran claim that residuals, right eye injury, is more severe than the current evaluation reflects.  The Veteran testified at his Videoconference hearing in November 2011, that his service-connected right eye disability had worsened and that he had not been examined for that disability since May 2007.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Therefore, a new VA eye examination is necessary prior to final adjudication of the claim.  

The issue of entitlement to TDIU is inextricably intertwined with the increased rating for a right eye issue on appeal.  Therefore, the TDIU issue is held in abeyance until the increased rating issue for the right eye is resolved.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should obtain the complete medical records prior to and since the Veteran's 2009 from the El Paso Orthopaedic  Surgery Group, David Mansfield, MD; El Paso Texas.  These records should be associated with the claims folder.  

2.  Thereafter, the Veteran should undergo a VA orthopedic examination.  All indicated tests, should be obtained.  A complete review of the claims folder should be performed prior to the examination of the Veteran.  The examiner should then opine:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any additional disabilities as the result of his March 2008 right knee surgery at the VAMC Albuquerque, New Mexico.  

b) If so, whether the proximate cause of such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

A complete rationale must be provided for all opinions and conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  The Veteran should undergo a VA eye examination to determine the current degree of severity of his residuals, right eye injury.  The examination must be performed by a licensed optometrist or a licensed ophthalmologist.  All indicated studies should be performed.  

4.  After completion of the above action, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The issue of a TDIU should be held in abeyance during the pendency of the appeal.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


